Citation Nr: 0818688	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral keratoconus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1979 to 
August 1982.  

This appeal to the Board of Veterans Appeals (Board) is from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the veteran's petition to reopen his previously 
denied claim for service connection for bilateral 
keratoconus.  

In March 2008, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration, including in particular providing the 
veteran additional notice to comply with the Veterans Claims 
Assistance Act (VCAA).  He received that additional 
VCAA notice in a letter issued later in April 2008.  And in a 
May 2008 report of contact (VA Form 119), in response to that 
additional VCAA notice, he indicated that he had no other 
information or evidence to give VA to substantiate his claim.  
So he asked that VA decide his claim as soon as possible.

The Board's March 1988 decision, which initially considered 
and denied the veteran's claim for service connection for 
keratoconus, subsumed the prior RO decision denying this 
claim and is the last final denial of this claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100, 20.1104 (2007).  In that decision, 
the Board denied the claim because there was no evidence of 
this disorder during the veteran's military service or even 
for many years thereafter.  He thus is required to submit new 
and material evidence to reopen this claim and warrant 
further consideration of it on the underlying merits (on a de 
novo basis).  The Board must make this threshold preliminary 
determination because this affects the Board's jurisdiction 
to consider the underlying claim on the merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  




FINDINGS OF FACT

1.  As mentioned, an unappealed March 1988 Board decision 
denied service connection for bilateral keratoconus because 
there was no evidence of this disorder during the veteran's 
military service or even for many years thereafter.  

2.  The additional evidence received since that March 1988 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, or does not raise 
a reasonable possibility of substantiating this claim.  


CONCLUSIONS OF LAW

1.  The Board's March 1988 decision is final.  38 U.S.C.A. § 
7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100, 20.1104 (2007).  

2.  New and material evidence has not been received since 
that March 1988 decision to reopen the claim for service 
connection for bilateral keratoconus.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA.  
38 U.S.C.A. § 5100 et seq (West 2002 and Supp. 2007).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
The duty to notify was accomplished by way of a VCAA letter 
from the RO to the veteran in April 2008.  This letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) by:  (1) informing him of the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing him of the information and evidence 
VA would obtain and assist him in obtaining; (3) informing 
him of the information and evidence he was expected to 
provide; and (4) requesting that he provide any evidence in 
his possession pertaining to his claim.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claim, 
that April 2008 VCAA notice letter is compliant with the 
recent U.S. Court of Appeals for Veterans Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since 
this letter sufficiently explained the basis of the prior 
denial (i.e., the deficiencies in the evidence when the claim 
was previously considered).  VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).  Notably, the Board remanded this case in March 2008 
to ensure sufficient and proper VCAA notice specifically for 
a petition to reopen based upon new and material evidence.  
And subsequently, as noted, content-complying notice was sent 
to the veteran on remand in April 2008.  

It also deserves mentioning that the April 2008 letter from 
the RO further advised the veteran that a downstream 
disability rating and an effective date will be assigned if 
his claim is reopened and service connection granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the VCAA notice mentioned was provided after the 
initial unfavorable November 2005 AOJ decision.  However, the 
Federal Circuit Court and Veterans Claims Court have since 
further clarified that VA may provide additional necessary 
notice subsequent to the initial AOJ adjudication, and then 
go back and readjudicate the claim, such that the essential 
fairness of the adjudication - as a whole, is unaffected 
because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) (where the Federal Circuit 
Court held that a statement of the case (SOC) or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the RO provided additional VCAA notice in April 2008, 
but did not go back and readjudicate the claim by way of a 
subsequent SSOC.  So, in essence, based on the above caselaw, 
the timing defect in VCAA notice was not rectified.  
Regardless, the Court also recently held the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the veteran specifically 
responded (see the May 2008 report of contact) to the April 
2008 VCAA notice, that he had no further information or 
evidence to submit.  Therefore, the absence of a subsequent 
SSOC after this notice is not prejudicial because the result 
of such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and available VA treatment 
records.  He also submitted personal statements.  Neither he 
nor his representative has stated any additional evidence 
remains outstanding.  

The Board has not had the veteran examined for a medical 
nexus opinion concerning whether any keratoconus he may 
currently have is related to his military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) and 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  But VA 
is not required to provide an examination for a medical nexus 
opinion unless and until there is new and material evidence 
to reopen the claim, which, as will be explained, there is 
not.  38 C.F.R. § 3.159(c)(4)(iii).  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.  

New and Material Evidence to Reopen the Bilateral Keratoconus 
Claim

The veteran filed a petition to reopen his claim for service 
connection for bilateral keratoconus in May 2005.  Therefore, 
the amended regulations with respect to new and material 
evidence are for application.  See 66 Fed. Reg. at 45,620, 
indicating to apply the revised version of 38 C.F.R. § 3.156 
to petitions to reopen filed on or after August 29, 2001.  

Although not binding on the Board, the RO in its November 
2005 rating decision at issue made a threshold preliminary 
determination of whether there was new and material evidence 
to reopen this previously denied claim.  So, too, does the 
Board have jurisdictional responsibility to determine whether 
it is proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
bilateral keratoconus claim before proceeding to readjudicate 
the underlying merits of the claim.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  
This second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

Evidence of record at the time of the Board's prior March 
1988 decision consisted of the veteran's original claim 
application (VA Form 21-526), his service medical records 
(SMRs), his service personnel records - including his DD 
Form 214, VA treatment records from 1988, a January 1988 
statement from his representative (on VA Form 646), an 
October 1987 private treatment letter, and the report of the 
October 1987 VA compensation examination.  

The additional evidence received since that March 1988 Board 
decision consists of the veteran's personal lay statements in 
his May 2005 petition to reopen his service connection claim, 
November 2005 notice of disagreement (NOD), June 2006 
substantive appeal (VA Form 9), and June 2007 supporting 
statement, as well as his representative's December 2006 and 
May 2008  statements (VA Form 646).  

Unfortunately, these additional records are not "new" for 
the purpose of reopening the veteran's claim for service 
connection for bilateral keratoconus under 38 C.F.R. § 
3.156(a).  The Board emphasizes that lay testimony that is 
cumulative of previous contentions that were considered by 
the decision maker at the time of the prior disallowance of 
the claim is not "new" evidence.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); see also Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Moreover, where, as here, the 
determinative issue is the medical diagnosis or etiology of 
the claimed condition, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

The veteran's personal statements asserted that he developed 
"a blinding disease called keratoconus which occurred in the 
latter years of [his] service in the U.S. Navy and went 
unattended until several years after [his service ended]."  
See his May 2005 petition to reopen.  He further asserted 
that his military separation examination inaccurately noted 
he had normal (20/20) eyesight because the examiner was an 
unqualified "enlisted man," not an ophthalmologist or 
optometrist.



Keep in mind, though, that the Board's prior March 1988 
decision already considered the veteran's contentions of in-
service eye problems and an improper separation examination, 
previously alleged in his November 1987 NOD and December 1987 
substantive appeal (VA Form 1-9).  However, his SMRs did not 
confirm or diagnose any eye disorder, and there were no SMRs 
contradicting the results of the separation examination.  
Therefore, having been previously considered and rejected, 
his additional testimony and statements to this same effect 
cannot be held to be "new" evidence.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).

And aside from the fact that the veteran and his 
representative are merely reiterating previously made 
arguments that his current vision problems began during, and 
are due to, his period of military service, as laymen, 
without the required medical training and expertise, they do 
not have the competence to make this determination.  Indeed, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

The Board acknowledges the veteran's assertion that VA 
physicians have determined his current bilateral keratoconus 
began when he was around 19 years old, so if true during his 
period of active duty service.  See his November 2005 NOD and 
June 2006 substantive appeal.  But his available VA treatment 
records do not document such an opinion.  Furthermore, he is 
not competent to relate what a doctor purportedly stated to 
him concerning a medical nexus to service.  
"[T]he connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).



Finally, the additional evidence since the Board's March 1988 
decision still does not address the reasons for previously 
denying service connection for bilateral keratoconus.  
Specifically, these records do not suggest the veteran had 
complaints or treatment of this condition during his military 
service, let alone that he received this diagnosis.  They 
also do not offer competent medical evidence of an 
etiological link between his current bilateral keratoconus 
and his military service.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curium) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence).  

In sum, none of the additional evidence since the prior final 
March 1988 decision addresses the elements of service 
connection that were missing - i.e., in-service bilateral 
keratoconus or a competent nexus (etiological link) to 
service.  Thus, there is no new and material evidence to 
reopen this claim and the petition must be denied.  See 
38 C.F.R. § 3.156.  Furthermore, in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim 
for service connection for bilateral keratoconus is not 
reopened.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


